Exhibit 10.1

 

AMENDMENT NO. 3 TO

RIGHTS AGREEMENT

 

This AMENDMENT NO. 3 TO RIGHTS AGREEMENT, dated as of August 14, 2013 (this
“Amendment”), is between Steinway Musical Instruments, Inc., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, as
Rights Agent (the “Rights Agent”).  This Amendment amends the Rights Agreement
dated as of September 26, 2011, as amended by Amendment No. 1 to Rights
Agreement dated as of February 20, 2013 and Amendment No. 2 to Rights Agreement
dated as of June 30, 2013, between the Company and the Rights Agent (the “Rights
Agreement”).  Capitalized terms used herein but not defined shall have the
meanings set forth in the Rights Agreement.

 

RECITALS

 

WHEREAS, the Company proposes to enter into an Agreement and Plan of Merger by
and among Pianissimo Holdings Corp., a Delaware corporation (“Parent”),
Pianissimo Acquisition Corp., a Delaware corporation and a wholly owned
subsidiary of Parent (“Acquisition Sub”), and the Company (as amended,
supplemented, modified or replaced from time to time, the “Merger Agreement”);

 

WHEREAS, the Board of Directors of the Company has determined that the Merger
Agreement and the terms and conditions set forth therein and the transactions
contemplated thereby, including, without limitation, the Offer and the Merger
(as both are defined in the Merger Agreement), are advisable and are fair to and
in the best interests of the Company and its stockholders;

 

WHEREAS, the Board of Directors of the Company has determined, in connection
with its consideration of the Merger Agreement, that it is necessary and
desirable to amend the Rights Agreement as set forth herein;

 

WHEREAS, pursuant to Section 28 of the Rights Agreement, the provisions of the
Rights Agreement contemplated to be amended hereby may be amended without the
approval of any holders of Right Certificates;

 

WHEREAS, this Amendment is permitted by Section 28 of the Rights Agreement; and

 

WHEREAS, pursuant to Section 28 of the Rights Agreement, the Company hereby
directs that the Rights Agreement shall be amended as set forth in this
Amendment.

 

NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Rights Agent hereby agree as follows:

 

--------------------------------------------------------------------------------


 

AMENDMENT

 

Section 1.              Amendment to Section 1.  Section 1 of the Rights
Agreement is hereby amended and supplemented by replacing subsection (r) which
shall read as follows:

 

“(r)  “Merger Agreement” shall mean the Agreement and Plan of Merger, dated as
of August 14, 2013, by and among Pianissimo Holdings Corp., a Delaware
corporation (“Parent”), Pianissimo Acquisition Corp., a Delaware corporation and
a wholly owned subsidiary of Parent (“Acquisition Sub”), and the Company (as
such agreement is amended, supplemented, modified or replaced from time to
time).”

 

Section 2.              Effective Date.  This Amendment shall be deemed
effective as of the date first written above, as if executed on such date.

 

Section 3.              Governing Law.  This Amendment shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed by, and construed in accordance with, the laws of such State
applicable to contracts made and to be performed entirely within such State.

 

Section 4.              Severability.  The terms, provisions, covenants or
restrictions of this Amendment shall be deemed severable and the invalidity or
unenforceability of any term, provision, covenant or restriction shall not
affect the validity or enforceability of the other term, provision, covenant or
restriction hereof.  If any term, provision, covenant or restriction of this
Amendment, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable term, provision, covenant
or restriction shall be substituted therefor in order to carry out, so far as
may be valid and enforceable, the intent and purpose of such invalid or
unenforceable term, provision, covenant or restriction and (b) the remainder of
this Amendment and the application of such term, provision, covenant or
restriction to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such term, provision, covenant or
restriction, or the application thereof, in any other jurisdiction.

 

Section 5.              Notice.  The Rights Agent and the Company hereby waive
any notice requirement with respect to each other under the Rights Agreement, if
any, pertaining to the matters covered by this Amendment.

 

Section 6.              Effect of Amendment.  Except as amended as set forth
above, the Rights Agreement shall continue in full force and effect.  Nothing in
this Amendment shall be construed to modify any provision of the Rights
Agreement other than those specifically amended as set forth above.

 

Section 7.              Successors and Assigns.   This Amendment shall be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.

 

2

--------------------------------------------------------------------------------


 

Section 8.              Counterparts.  This Amendment may be executed in one or
more counterparts, all of which shall be considered an original and all of which
together shall constitute one and the same instrument.  This Amendment shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.

 

Section 9.              Facsimile Signature.  This Amendment may be executed by
facsimile signature and a facsimile signature shall constitute an original for
all purposes.

 

[The remainder of this page is intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

STEINWAY MUSICAL INSTRUMENTS, INC.

 

 

 

 

 

By:

/s/ Dennis Hanson

 

Name: Dennis Hanson

 

Title:   Senior Executive Vice President and Chief Financial Officer

 

 

 

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

By:

/s/ Mark Zimkind

 

Name: Mark Zimkind

 

Title:   Vice President and Director of Shareholder Services

 

 

--------------------------------------------------------------------------------